DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are allowed under this Office action.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Dimino on December 21, 2021.
Claims 1-30 are allowed
The application has been amended as follows:
Claim 24 has been amended to correct the typo and the final version of the claim 24 is indicated below:

24. An apparatus for processing augmented reality (AR) content, the apparatus comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine a sparse AR content eye-buffer that includes bounding boxes of sparse AR content of a frame; 
atlas comprising AR content patches associated with the bounding boxes; 
determine location among the bounding boxes of each patch in the atlas; and 
transmit the atlas and the determined locations to a client device for rendering the AR content thereon based on the atlas and the determined locations..


Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-30, were carefully reviewed and a search with regards to independent claims 1, 9, 17, and 24, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-30, specifically independent claims 1, 9, 17, and 24,  the prior art searched was found to neither anticipate nor suggest a method of processing augmented reality (AR) content, the method comprising: receiving, by a client device, an AR content atlas of AR content patches, the patches associated with bounding boxes that define sparse AR content of a frame; determining a location, among the bounding boxes, of each of the patches of the received atlas; determining an eye-buffer that includes the bounding boxes associated with the sparse AR content based on the patches and the determined location of each of the patches; and rendering, by the client device, the AR content based on the sparse AR content eye-buffer.
receiving, by a client device, an AR content atlas of AR content patches, the patches associated with bounding boxes that define sparse AR content of a frame; determining a location, among the bounding boxes, of each of the patches of the received atlas; determining an eye-buffer that includes the bounding boxes associated with the sparse AR content based on the patches and the determined location of each of the patches; and rendering, by the client device, the AR content based on the sparse AR content eye-buffer” (emphasis added).




.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GORDON G LIU/Primary Examiner, Art Unit 2612